Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timms et al (US 6,932,374).
Timms et al discloses a mirror assembly comprising a mirror (94); the mirror comprising a mirror housing (92) and at least one reflective surface (the reflective surface of element (94)), a suction cup base assembly (60, 62), see Fig. 3, the suction cup base assembly comprising a suction cup base assembly housing (68), a hanger bracket (70), and at least one suction cup (32), see Fig. 4, a telescoping element ((98, 100), see column 4, lines 2-8 extending between the mirror and the suction cup base assembly (see figures 3 and 6); wherein a first end (116) of the telescoping element is secured to the mirror housing (via element 102) and a second end (114) of the telescoping element is secured to the suction cup base assembly housing (via element 80, 112, see figures 3 and 6), note figures 3, 4 and 6 along with the associated description thereof, except for explicitly stating that the telescoping element comprises a rod. 
It would have been obvious to one of ordinary skill in the art at the time the invention
was made to modify the shape of telescoping element(s) of Timms et al to impart a rod shape surface in order to similarly adjust the distance between the mirror and the suction cup base assembly so as to view a hitch ball of a vehicle, since it has been held that a mere change in shape of an element is generally recognized as being within the level of one of ordinary skill in the art when the change in shape is not significant to the function of the combination. Note: In re Dailey, 357 F.2d 669, 148 USPQ 47 (CCPA 1966).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timms et al (US 6,932,374) as applied to claim 1 above, and further in view of Sam (US 7,416,205).
Timms et al discloses all of the subject matter claimed, note the above explanation, except for one or more light sources being disposed at a periphery of the mirror housing.
Sam teaches it is well known to use a plurality of light sources (962) disposed at a periphery of a mirror housing (2) in the same field of endeavor for the purpose of illuminating a hitch ball of a vehicle (see Fig. 2 along with the associated description thereof).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mirror housing of Timms et al to include a plurality sources and disposed the light sources at a periphery of the mirror housing, as taught by Sam, in order to illuminate a hitch ball of a vehicle.
5.	Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zadro  (US 6,840,639) in view of Wheeler (US 2017/0164719).
Zadro discloses a mirror assembly comprising a mirror (14, 24); the mirror comprising a mirror housing (15, 25) and at least one reflective surface (the reflective surface of element (14, 24)), a suction cup base assembly (12), see figures 3-5, the suction cup base assembly comprising a suction cup base assembly housing (12), a hanger bracket (42), and at least one suction cup (55), see figures 3-5, an arm/rod element (33) extending between the mirror and the suction cup base assembly (see figures 1 and 5); wherein a first end of the arm/rod element is secured to the mirror housing and a second end (114) of the arm/rod element is secured to the suction cup base assembly housing (via element 17, 27, see figures 1 and 5), wherein the at least one reflective surface is a 5X magnification mirror (see Fig. 1) and wherein the at least one reflective surface is a 7X magnification mirror (see Fig. 1), note figures 3-6 along with the associated description thereof, except for explicitly stating that the arm element comprises a telescoping rod.
	Wheeler teaches it is well known to use a telescoping rod (190) having a first end secured to a mirror head/housing (110) and a second end secured to a suction base assembly (150) having one or more suction cups (see paragraph 0054) in the same field of endeavor to the purpose extending or retracting the mirror head/housing with respect to the suction base assembly so as to form a compact mirror assembly. Note figures 3, 7, 9 and 10 along with the associated description thereof.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the arm/rod element of Zadro to include a telescoping arm, as taught by Wheeler, in order to form a compact mirror assembly.
As to the limitations of claim 2, Wheeler further teaches it is well known to use a plurality of light sources (128) disposed about a periphery of the mirror/head housing (110), see Fig. 5, in the same field of endeavor for the purpose of illuminating a face of a user.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mirror housing of Zadro to include a plurality sources and disposed the light sources at a periphery of the mirror housing, as taught by Wheeler, in order to illuminate a face of a user.
	As to the limitations of claims 3, 6-9 and 12-14, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mirror of Zadro to include any one of the selected magnification factors recited by applicant in order to assist/improve the ability of an individual to view one’s body parts, since it has been held that discovering an value of a result effective variable involves only routine skill in the art. Note: In re Antonie, 559 F. 2d 618, 195 USPQ 6 (CCPA 1977) and In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA).
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1, 2, 5 and 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 5 of copending Application No. 17/537,303 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present application (17/330,543) discloses no additional invention or discovery other than what was already disclosed in copending Application No. 17/537,303 or what would have been obvious to one of ordinary skill in the art at the time the invention was made. 
Claims 4 and 5 of copending Application No. 17/537,303 , respectively, discloses a mirror assembly comprising a mirror; the mirror comprising a mirror housing and at least one reflective surface; a suction cup base assembly; the suction cup base assembly comprising a suction cup base assembly housing, a hanger bracket, and at least one suction cup; a telescoping rod extending between the mirror and the suction cup base assembly; wherein a first end of the telescoping rod is secured to the mirror housing and a second end of the telescoping rod is secured to the suction cup base assembly housing, wherein one or more light sources is disposed at a periphery of the mirror housing and wherein the at least one reflective surface is a 7x magnification mirror (see claim 4) or the at least one reflective surface is a 10x magnification mirror (see claim 5).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
8. 	Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 4, respectively, of U.S. Patent No. 11,209,609. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application (17/330,543) discloses no additional invention or discovery other than what was already claimed and patented in U.S. Patent No 11,209,609 or what would have been obvious to one of ordinary skill in the art at the time the invention was made. 
Claims 3 and 4 of U.S. Patent 11,209,609 , respectively, discloses a mirror assembly comprising a mirror; the mirror comprising a mirror housing and at least one reflective surface; a suction cup base assembly; the suction cup base assembly comprising a suction cup base assembly housing, a hanger bracket, and at least one suction cup; a telescoping rod extending between the mirror and the suction cup base assembly; wherein a first end of the telescoping rod is secured to the mirror housing and a second end of the telescoping rod is secured to the suction cup base assembly housing, wherein one or more light sources is disposed at a periphery of the mirror housing; and wherein the at least one reflective surface is a 7x magnification mirror (see claim 3) or the at least one reflective surface is a 10x magnification mirror (see claim 4).
As to the limitations of claims 3, 4, 7-10, 13 and 14, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the reflective surface mirror  to include any one of the selected magnification factors recited by applicant (.i.e., 3x, 5x. 15x, 20x) in order to assist/improve the ability of an individual to view one’s body parts, since it has been held that discovering an value of a result effective variable involves only routine skill in the art. Note: In re Antonie, 559 F. 2d 618, 195 USPQ 6 (CCPA 1977) and In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS
September 08, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872